Per Curiam:

The appellee has filed objections to taxing as costs the expense of printing certain portions of the appellant’s abstract. The objections are well taken. The purported abstract is in fact a copy of the record, and is in no sense an abstract. It contains complete copies of the petition, the motion to make more definite ,and certain, the answer, and the reply. For the purposes of the appeal in this case the substance of the pleadings could have been stated in a dozen lines. No useful purpose was served in printing the journal entry of the ruling on the motion to make more definite and certain, or the journal entry of the judgment, or the motion for a new trial. No point was made on the form of the verdict and there was no need for printing it, yet it appears twice. All the evidence is printed instead of being abstracted; for instance, in proving his title to the land the appellee introduced two patents from the United States and two warranty deeds, which are set out in full, including the acknowledgments and formal parts. Under the issues it was unnecessary to print any part of them. Of the thirty-seven pages of the purported abstract twenty-five were wholly unnecessary, and the cost of printing the same, amounting to $18.75, will be taxed to the appellant.